IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,572-01


                            EX PARTE HIEN JUAN MAI, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1351339-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

cocaine and sentenced to 120 days in the county jail. He did not appeal his conviction.

        Applicant contends that he is actually innocent. The trial court made findings of fact and

conclusions of law and recommended that we grant relief. We agree. Applicant has demonstrated

by clear and convincing evidence that no reasonable juror would have convicted him in light of the

new evidence. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).

        Relief is granted. The judgment in cause number 1351339 in the 208th District Court of
                                                                                                  2

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 15, 2014
Do not publish